89 F.3d 841
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.James McALPHIN, Appellant,v.S. ROGERS, L.P.N.;  Nurse Parker;  Dr. Thomas, DeltaRegional Unit;  PHP Healthcare Corporation, Appellees.
No. 95-3570.
United States Court of Appeals, Eighth Circuit.
Submitted June 5, 1996.Filed June 11, 1996.

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
PER CURIAM.


1
James McAlphin appeals from the district court's1 order dismissing his 42 U.S.C. § 1983 action.   Having carefully reviewed the parties' briefs and the record (including the hearing transcript), we conclude the district court correctly determined that McAlphin failed to establish that defendants were deliberately indifferent to his serious medical needs in violation of the Eighth Amendment.   Accordingly, we affirm the judgment of the district court.   See 8th Cir.  R. 47B.



1
 The Honorable George Howard, Jr., United States District Judge for the Eastern District of Arkansas, adopting the report and recommendation of the Honorable H. David Young, United States Magistrate for the Eastern District of Arkansas